DETAILED ACTION
The following is a Final Office Action in response to the Amendment received on 13 January 2021.  Claims 1-27 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, filed 13 January 2021, with respect to the rejection(s) of claim(s) 1-4, 7-11, 13-18, 21, 23 and 25-27 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pub. No. 2013/0073450 A1 to Swan.

Terminal Disclaimer
The terminal disclaimer filed on 13 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPNs 10,254,721 and 9,322,566 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 19 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “using the stored electrical or thermal storage” described by the applicant(s) as necessary to practice the invention.  The claim fails to complete the connection between generating the energy use setpoint such that load is shifted away from the demand limiting period.  Examiner referenced the specification to understand “load is shifted away from the demand limiting period”.  The specification discloses [t]he DR layer 112 may further be configured to facilitate the storage of on-site electrical or thermal storage and to controllably shift electrical loads from peak to off peak times using the stored electrical or thermal storage.  The DR layer 112 may be configured to significantly shed loads during peak hours if, for example, high price or contracted curtailment signals are received, using the stored electrical or thermal storage and without significantly affecting building operation or comfort.  (See [0056]).  Examiner suggests adding the omitted elements: “using the stored electrical or thermal storage” to adequately describe the invention, or to make and use the invention.

Claim 19 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: “using the stored electrical or thermal storage” described by the applicant(s) as necessary to practice the invention.  The claim fails to complete the connection between generating the energy use setpoint such that load is shifted away from the demand limiting period.  Examiner referenced the specification to understand “load is shifted away from the demand limiting period”.  The specification discloses [t]he DR layer 112 may further be configured to facilitate the storage of on-site electrical or thermal storage and to controllably shift electrical loads from peak to off peak times using the stored electrical or thermal storage.  The DR layer 112 may be configured to significantly shed loads during peak hours if, for example, high price or contracted curtailment signals are received, using the stored electrical or thermal storage and without significantly affecting building operation or comfort.  (See [0056]).  Examiner suggests adding the omitted step: “using the stored electrical or thermal storage” to adequately describe the invention, or to make and use the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1, 4, 7, 9, 11, 14, 15, 18 and 20-25 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Pub. No. 2013/0073450 A1 to Swan.
As per claim 1, the Swan reference discloses a system comprising: a processing circuit (see [0023], “processing module 120”) configured to: generate an energy use setpoint (see [0061], “energy usage target”) based on energy price data (see [0058], “current purchase prices” and [0061], “resource usage rates”) and subject to a constraint defining a comfort threshold (see [0077], “comfort level”), wherein the processing circuit (“processing module 120”) is configured to estimate a value (“resource usage data 112, monetary value 122”) for the energy use setpoint (“energy usage target”) that will result in a variable condition (see [0077], “turning lights and appliances on and off, adjusting heat”) within the building (“building”) reaching the comfort threshold (“comfort level”); and generate a control signal (see [0023], “automatic control 124”) for equipment (“one or more devices 105a, 105b, 105c”) based on a difference (“feedback module 140”) between the energy use setpoint (“energy usage target”) and a measured energy use (“monitoring module 110”).
As per claim 4, the Swan reference discloses the comfort threshold (“comfort level”) comprises a maximum temperature (see [0061], “ambient temperature”).
As per claim 7, the Swan reference disclose the processing circuit (“processing module 120”) is configured to calculate an expected cost (see [0023], “monetary value 122”) resulting from the energy use setpoint (“energy usage target”).
As per claim 9, the Swan reference discloses a system comprising: a processing circuit (see [0023], “processing module 120”) configured to: generate an energy use setpoint (see [0061], “energy usage target”) subject to a constraint defining a comfort threshold (see [0077], “comfort level”) such that the energy use setpoint (“energy usage target”) is estimated to result in a variable condition (see [0077], “turning lights and appliances on and off, adjusting heat”) reaching the comfort threshold (“comfort level”) at an end of a time period (see [0070], “hourly, daily, or monthly”); and generate a device setpoint (see [0023], “automatic control 124”) based on a difference (“feedback module 140”) between the energy use setpoint (“energy usage target”) and a measured energy use (“monitoring module 110”); and a controller (“processing module 120”) configured to operate a device (“one or more devices 105a, 105b, 105c”) to achieve the device setpoint (“automatic control 124”).
As per claim 11, the Swan reference disclose the processing circuit (“processing module 120”) is configured to calculate an expected cost (see [0023], “monetary value 122”) resulting from the energy use setpoint (“energy usage target”).
As per claim 14, the Swan reference discloses a method comprising: generating an energy use setpoint (see [0061], “energy usage target”) estimated to result in a variable condition (see [0077], “turning lights and appliances on and off, adjusting heat”) within a building (“building”) reaching a comfort threshold (“comfort level”) at an end of a time period (see [0070], “hourly, daily, or monthly”); generating a control signal (see [0023], “automatic control 124”) for equipment (“one or more devices 105a, 105b, 105c”) based on a difference (“feedback module 140”) between the energy use setpoint (“energy usage target”) and a measured energy use (“monitoring module 110”); and causing the equipment (“one or more devices 105a, 105b, 105c”) to operate in accordance with the control signal (“automatic control 124”).
As per claim 15, the Swan reference discloses the equipment (“one or more devices 105a, 105b, 105c”) operates to affect the variable condition (“turning lights and appliances on and off, adjusting heat”), wherein the variable condition (“turning lights and appliances on and off, adjusting heat”) is a zone temperature (see [0061], “ambient temperature”) for a building (“building”).
As per claim 18, the Swan reference disclose calculating an expected cost (see [0023], “monetary value 122”) resulting from the energy use setpoint (“energy usage target”).
As per claim 20, the Swan reference discloses the equipment (“one or more devices 105a, 105b, 105c”) comprises HVAC equipment (see [0084], “heating ventilation and air-conditioning (HVAC) systems”), and wherein the method comprises receiving communications (“monitoring module 110”) from one or more smart meters (see [0043], “smart meter”).
As per claim 21, the Swan reference discloses the processing circuit (“processing module 120”) is located remotely (see [0023], “remote computer system”) relative to the equipment (“one or more devices 105a, 105b, 105c”).
As per claim 22, the Swan reference discloses the processing circuit (“processing module 120”) is configured to cause the system to engage in a financial incentive program (see [0046], “any discounts applied or rewards or other incentives accumulated”) of a utility company (“resource retailer”).
As per claim 23, the Swan reference discloses a remote server (see [0023], “remote computer system”) located remotely from the device (“one or more devices 105a, 105b, 105c”) and comprising the processing circuit (“processing module 120”).
As per claim 24, the Swan reference discloses the remote server (“remote computer system”) is configured to provide an automated measurement (see [0023], “automatic control 124”) and validation protocol (see [0080], “validate”).
As per claim 25, the Swan reference discloses the energy use setpoint (“energy usage target”) is estimated to result in the variable condition (“turning lights and appliances on and off, adjusting heat”) trending toward the comfort threshold (“comfort level”) during the time period (“hourly, daily, or monthly”).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2013/0073450 A1 to Swan in view of US Pub. No. 2005/0102068 A1 to (USPN 7,206,670 B2) to Pimputkar et al.
As per claim 2, the equipment (see [0074], “at least one appliance 18”) is configured to serve a plurality of buildings (“plurality of customer buildings 14”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the one or more user systems taught by the Swan reference to be included in the energy management system with the central controller taught by the Pimputkar et al. reference.
One of ordinary skill in the art would have been motivated to modify the one or more user systems to be included in the energy management system with the central controller to illustrate connecting multiple users to the central controller by a remote control network.

Claims 3, 10, 12, 16, 17 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2013/0073450 A1 to Swan in view of US Pub. No. 2009/0063257 A1 to Zak et al.
As per claims 3 and 10, the Swan reference does not expressly disclose the further limitations taught by the Zak et al. reference, namely: the processing circuit (see [0010], “computing device”) is configured to use a demand limiting technique (“monitoring energy demand”) to generate the energy use setpoint (“predetermined peak energy consumption setpoint”) subject to the constraint (see Swan, “comfort level”).
As per claim 12, the Swan reference does not expressly disclose the further limitations taught by the Zak et al. reference, namely: the processing circuit (see [0010], “computing device”) is configured to: determine a demand limiting period (“monitoring energy demand”); and generate the energy use setpoint (“predetermined peak energy consumption setpoint”) such that load is shifted away (“reduce energy consumption”) from the demand limiting period (“energy demand”).
As per claim 16, the Swan reference does not expressly disclose the further limitations taught by the Zak et al. reference, namely: generating the energy use setpoint (see [0010], “predetermined peak energy consumption setpoint”) comprises using a demand limiting technique (“monitoring energy demand”).
As per claim 17, the Swan reference does not expressly disclose the further limitations taught by the Zak et al. reference, namely: the time period (see [0021], “predetermined period of time, or subinterval”) is a demand limiting period (“month”) corresponding to a demand response event (see [0020], “minimize peak energy demand”).
As per claim 19, the Swan reference does not expressly disclose the further limitations taught by the Zak et al. reference, namely: determining a demand response event (see [0020], “minimize peak energy demand”) that defines the time period (see [0021], “predetermined period of time, or subinterval”); wherein the energy use setpoint (see [0010], “predetermined peak energy consumption setpoint”) generated such that load is shifted away (“reduce energy consumption”) from the time period (“predetermined period of time, or subinterval”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the monitoring and processing modules taught by the Swan reference to include the functionality of the computing devices taught by the Zak et al. reference.
One of ordinary skill in the art would have been motivated to modify the monitoring and processing modules to include the functionality of the computing devices to control electrical energy output by the power utility facility by monitoring energy demand and to reduce energy consumption when the energy demand by the customer facility exceeds a predetermined peak energy consumption setpoint.
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2013/0073450 A1 to Swan in view of US Pub. No. 2010/0070258 A1 to (USPN 7,729,809 B2) to Noureldin.
As per claim 8, the Swan reference does not expressly disclose the further limitations taught by the Noureldin reference, namely: the processing circuit (see [0067], “processor 33”) is configured to calculate the energy use setpoint (see [0112], “energy consumption targets”) by optimizing an objective function (“optimal set of process conditions”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the monitoring and processing modules taught by the Swan reference to include the software of the processor taught by the Noureldin reference.
One of ordinary skill in the art would have been motivated to modify the monitoring and processing modules to include the software of the processor to determine the optimal process conditions for desired energy consumption targets for analyzing better energy consumption.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2013/0073450 A1 to Swan in view of USPN 8,180,493 B1 to Laskow.
As per claim 13, the Swan reference discloses the device (“one or more devices 105a, 105b, 105c”) comprises an HVAC device (see [0084], “heating ventilation and air-conditioning (HVAC) systems”); the Swan reference does not expressly disclose the further limitations taught by the Laskow reference, namely: the time period (see column 5 lines 47-56, “occupied time range”) is a demand limiting period (“occupied time range”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the monitoring and processing modules taught by the Swan reference to include the demand limiting controller taught by the Laskow reference.
One of ordinary skill in the art would have been motivated to modify the monitoring and processing modules to include the demand limiting controller to determine how much time is needed to cool the respective zone to a target low temperature before the peak rate time range begins.

Allowable Subject Matter
Claims 5, 6, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to building control systems in general:
	USPN 10,083,408 B2 to Magori
USPN 9,772,643 B2 to Steven et al.
	USPN 8,892,264 B2 to Steven et al.
	US Pub. No. 2011/0166710 A1 to Kordik et al.

Applicant's amendment on 11 September 2020 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        29 January 2021